DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-17 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, VanReenen (US Publication Number 2018/0350036 A1) teaches a graphics processing unit (GPU) may render image content of a portion of an image based on the resolution of the image content in that portion, rather than the size of the portion. For instance, if the resolution of the image content is less than that of the size of the portion, the GPU may render the image content having smaller size relative to the size of the portion. The GPU may repeat these operations for each portion in the image, and store the image content of each portion in a memory external to the GPU.
However, the closest prior art of record does not disclose “wherein, upon a respective set of geometric data being assigned to each of a plurality of screen tiles, the apparatus is to transfer the set of geometric data assigned to each of the plurality of screen tiles from the distributed data structure to a tile-based storage of a respective GPU tile of the plurality of GPU tiles, including the apparatus to transfer a first set of geometric data assigned to a first screen tile from the distributed data structure to a tile-based storage of a first GPU tile, and wherein each set of geometric data is to be processed locally in the respective GPU tile of the plurality of GPU tiles to which the set of geometric data was transferred, including processing the set of first geometric data locally in the first GPU tile” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 9 and 17.
Dependent claims 4-8 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 12-16 are allowable as they depend from an allowable base independent claim 9.
Dependent claim 20 is allowable as it depends from an allowable base independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674